Title: To George Washington from Lieutenant Colonel Ezra Newhall, 20 March 1780
From: Newhall, Ezra
To: Washington, George


          
            Soldiers Fortune [N.Y.]March 20th 1780
            May it Please your Excellency
          
          I am excessively sorry to trouble you on a subject so very remote from your attention, yet flatter my-self that if consistant with the service, your Excellency will grant me my request.
          In November last the Major of the Regiment obtained a furlough for forty days, on his return I expected the same indulgence, but unfortunately he was deprived of his life by one of his neighbours, this accident intirely disappointed me, and have had the honor of Commanding the Regiment all winter—Colonel Putnams furlough expires the first of April, and beg your Excellency will on his return, permit me to visit my eight motherless children, whose youth renders them altogether incapable of helping themselves, unless I can obtain permission of visiting them once a year, to put them in a situation to subsist, your Excellency cannot be insensible of ⟨mutilated⟩ dificulties that attend providing for families, (⟨mutilated⟩ their Head is with them), I hope these reas⟨ons⟩ ⟨mutilated⟩ viewed as obvious, and that your Excell⟨ency⟩ ⟨mutilated⟩ empower the commanding officer of this post, to grant me my request on the within terms, altho I am verbally informed that Colonel Putnam means to make application, to have his furlough lengthened, still shall be willing to tarry till his return. I have the Honor to be, Your Excellencys Most Obedient Humble Servant
          
            Ezra Newhall
          
        